IN THE UNITED STATES BANKRUPTCY COURT WESTERN DISTRICT OF MISSOURI KANSAS CITY DIVISION – In re: INTERSTATE BAKERIES CORPORATION, etal., Debtors. – x : x Chapter 11 Case No. 04-45814 (JWV) Jointly Administered Hearing Date: October 3, 2007 Hearing Time: 1:30 p.m. Obj. Deadline:September 26, 2007 MOTION FOR AN ORDER PURSUANT TO 11 U.S.C. §§ 105(a), 363(b), AND 365(a) FOR AUTHORITY TO (I) EXIT BREAD BUSINESS IN SOUTHERN CALIFORNIA MARKET AND RELATED RESTRUCTURING; (II) IMPLEMENT PROCESS FOR REJECTING ADDITIONAL EXECUTORY CONTRACTS AND UNEXPIRED LEASES ASSOCIATED WITH SUCH EXIT AND RESTRUCTURING AND (III) IMPLEMENT PROCESS FOR ABANDONING CERTAIN PROPERTY ASSOCIATED WITH SUCH EXIT AND RESTRUCTURING Interstate Bakeries Corporation ("Interstate Bakeries" or the "Company") and eight1 of its subsidiaries and affiliates, debtors and debtors-in-possession (collectively, the "Debtors"), submit this motion (the "Motion") for an order under 11 U.S.C. §§ 105(a), 363(b), 1 The following subsidiaries' and affiliates' chapter 11 cases are jointly administered with Interstate Bakeries' chapter 11 case:Armour and Main Redevelopment Corporation; Baker's Inn Quality Baked Goods, LLC; IBC Sales Corporation; IBC Ser­vices, LLC; IBC Trucking LLC; Interstate Brands Corporation; New England Bakery Distributors, L.L.C, and Mrs. Cubbison's Foods, Inc. 1 and 365(a), substantially in the form of Exhibit A attached hereto, authorizing the Debtors to (i) take such actions as are necessary to exit the bread business in the southern half of its California business unit (the "Southern California Market"), including the closure of certain facilities and the reduction of routes, (ii) implement a process for rejecting additional executory contracts and unexpired leases associated with the exit and restructuring within the Southern California Market; and (iii) implement a process for abandoning certain property associated with the exit and restructuring within the Southern California Market.In support of this Motion, the Debtors respectfully represent as follows: BACKGROUND A. The Chapter 11 Filings 1.On September 22, 2004 (the "Petition Date"),eight of the Debtors each filed a voluntary petition in this Court for reorganization relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.
